  Exhibit 10.95

CONTRACT DEVELOPMENT and MANUFACTURING AGREEMENT

This Agreement is made and entered into this 16th day of June, 2003, by and
between Synbiotics Corporation, a California corporation, having its principal
office at 11011 Via Frontera, San Diego, CA 92127 (“SYNBIOTICS”) and [*], having
its principal office at [*] (“[*]”).

         WHEREAS, SYNBIOTICS manufactures, or causes to have manufactured
certain products as defined in Exhibit A and incorporated into this Agreement by
attachment (hereinafter referred to as The Products); and,

         WHEREAS, [*] has experience in the development, production,
manufacture, marketing and sale of products and/or the use of similar products
to The Products; and,

         WHEREAS, [*] desires to obtain and SYNBIOTICS wishes to grant exclusive
rights to manufacture and supply The Products.

         NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, the Parties hereto agree as follows:

1.   DEFINITIONS

         For purposes of this Agreement, the following words and phrases shall
have the following meanings.

         1.1.      “Affiliate” shall mean all entities at least fifty percent
(50%) directly or indirectly owned or controlled by a Party, an entity which
directly or indirectly owns or controls more than fifty percent (50%) of the
voting stock of a Party, and any entity, the control or majority ownership of
which is directly or indirectly common to the ownership of a Party.

         1.2.      “Calendar Year” shall mean, with respect to the first
Calendar Year, the period commencing on the Effective Date and ending on
December 31 of the same year. All subsequent Calendar Years shall commence on
January 1 and end on December 31 of each year thereafter.

         1.3.      “Calendar Quarter” shall mean a period of three (3)
consecutive Calendar Months ending on March 31, June 30, September 30 and
December 31 of any Calendar Year.

         1.4.      “Month(s)” shall mean each successive thirty day period.

         1.5.      “Effective Date” means the date first noted above.

         1.6.      “Know-How” shall mean any proprietary information and
Materials.

         1.7.      “Material” shall mean any components or derivatives used in
the manufacture of The Products.

         1.8.      “Unit Sales” shall mean SYNBIOTICS’ actual gross units sold
of The Products less the sum of the following:

             1.8.1.      actual or quantity discounts allowed, if any;

             1.8.2.      units actually repaid or credited by reason of
rejection or return


         1.9.      “Party” or “Parties” shall mean SYNBIOTICS or [*], or both,
as the context indicates.

[*] -Certain confidential portions of this Exhibit were omitted by means of
redacting a portion of the text (the “Mark”). This Exhibit has been filed
separately with the Secretary of the Securities and Exchange Commission without
the Mark pursuant to an Application Requesting Confidential Treatment under Rule
12b-24 under the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------

  1.10.    “Test” shall mean one (1) unit of product (e.g., one (1) lateral flow
device, one flow-through device).


  1.11.    “USDA” shall mean United States Department of Agriculture.


2.   GRANT

         2.1.      SYNBIOTICS hereby grants to [*] the exclusive worldwide right
to make The Products, except that SYNBIOTICS reserves the sole right for its
Affiliate Synbiotics Europe, SA to develop and manufacture its own feline
leukemia virus Test, during the term of this Agreement, unless this Agreement is
terminated sooner as provided herein. This license cannot be assigned, or
sublicensed without SYNBIOTICS’ prior written consent. The license rights
granted hereby are subject to the rights of the United States government, if
any, as set forth in 35 USC Section 200, et seq. To the extent SYNBIOTICS
provides or licenses to [*] any Know-How, such licenses cannot be assigned or
sublicensed without SYNBIOTICS’ prior written consent, and [*] shall protect the
Know-How the same as it protects [*]’s proprietary and confidential information.
Article 8 shall apply thereto.

3.   SUPPLY TERMS

         3.1.      [*] shall be the exclusive supplier of The Products to
SYNBIOTICS for the term of this Agreement, unless this Agreement is earlier
terminated as provided in Article 11. Each Party shall use reasonable efforts to
supply each other with all requirements of Material and Tests for the
development, commercialization, and ongoing sale of The Products.

         3.2.     [*] shall supply The Products to SYNBIOTICS for a minimum of
two years from the date of the first accepted order at a price of [*] (USD) per
assembled and pouched Test upon SYNBIOTICS’ submission of a purchase order and
[*]’s acceptance of such purchase order. [*] shall use its best efforts to
accept and perform all purchase orders that have a lead time of at least thirty
(30) days. No confirmation form shall be effective to vary the terms set forth
in this Agreement. Such a price rate assumes that each Test shipped is created
with Materials supplied by SYNBIOTICS as set forth in Exhibit B. Materials
provided by SYNBIOTICS shall at all times remain the property of SYNBIOTICS and
cannot be transferred by [*] to anyone else. All prices are exclusive of taxes,
freight and insurance, all of which shall be the obligation of SYNBIOTICS. [*]
reserves the right, upon thirty (30) days prior written notice to [*], to raise
prices to cover increased costs, but under no circumstances shall this exceed
[*] annually. The minimum size of a purchase order shall be [*] Tests.
SYNBIOTICS shall pay [*] within thirty (30) days of receipt of an invoice from
[*], provided the Tests have been shipped by [*] before the sending of the
invoice and are satisfactory.

4.   DEVELOPMENT OF THE PRODUCTS

         4.1.      [*] shall use its best efforts to develop The Products for
commercial sale. Subject to Article 15, SYNBIOTICS and [*] mutually agree shall
use their respective best efforts to develop and submit applications for USDA
approval of the first three listed of The Products within six (6) Months of the
Effective Date.

5.   ROYALTIES AND OTHER CONSIDERATION

         5.1.      So long as [*] is complying with Section 4.1, SYNBIOTICS will
pay to [*] a development fee in the amount of [*] per Month (as defined in
Section 1.4) to maximum fee of [*]. The first Month’s fee is payable upon
execution of this Agreement, the rest are payable in arrears upon invoicing .

         5.2.      As additional incentive, SYNBIOTICS will pay to [*] a
performance bonus based upon submission time to the USDA of all three of the
first three listed products listed in Exhibit A, providing that the USDA finds
all three submissions acceptable. The performance bonus will be paid according
to the following scale and will be paid within 30 days after approval by USDA.

   5.2.1. [*] for submission within 3 Months or less of execution of this
Agreement     [*] for submission between 3 and 4 Months after execution of this
Agreement     [*] for submission between 4 and 5 Months after execution of this
Agreement

2



--------------------------------------------------------------------------------

    [*] for submission between 5 and 6 Months after execution of this Agreement

         5.3.      In the event that SYNBIOTICS shall terminate the Supply
portion of this Agreement, SYNBIOTICS shall provide a 12 Months notice of its
intent to terminate, and upon such termination shall pay to [*] within 30 days
following the end of each Calendar Quarter, a royalty of [*] per Test sold by
SYNBIOTICS or its Affiliates for the unexpired term of this Agreement.

         5.4.      [*] grants to SYNBIOTICS a right of first offer to market and
sell to its markets and customers any animal health products developed by [*]
during the term of this Agreement, unless [*] chooses to market and sell such
Products directly, and not through another Party. The offer shall be in writing.
SYNBIOTICS will have 45 days from the date of receipt of the offer to accept or
reject it. No response will be a rejection. After rejection, [*] shall have 180
days to enter into an Agreement with anyone else provided the terms and
conditions of the Agreement can be no more favorable to the customer than what
was offered to SYNBIOTICS. After 180 days, [*] would have to go through a right
of first offer procedure again.

6.   REPORTS AND RECORDS

         6.1.      In the event that SYNBIOTICS shall have moved the
manufacturing according to Section 11.2.2 of this Agreement, SYNBIOTICS shall
deliver to [*] true and accurate reports of the following information in a form
reasonably acceptable to [*] to accompany royalty payments of Article 5.3 above:

  6.1.1. Unit Sales for all of The Products sold by SYNBIOTICS and its
Affiliates for the Calendar Quarter;   6.1.2. total royalties due.

         6.2.      If no royalties shall be due hereunder, SYNBIOTICS shall so
advise [*] in writing within thirty (30) days after the end of any Calendar
Quarter for which no royalties are due.

         6.3.      SYNBIOTICS shall keep full true and accurate books of
account, in accordance with generally accepted accounting principles, containing
all information that may be necessary for the purpose of showing the amounts
payable to [*] hereunder. Said books of account shall be kept at SYNBIOTICS’
principal place of business. Said books and the supporting data shall be open at
all reasonable times upon reasonable notice for two (2) years following the end
of the Calendar Year to which they pertain, to the inspection at [*]’s expense
of a certified public accountant reasonably acceptable to SYNBIOTICS for the
purpose of verifying SYNBIOTICS’ royalty statement or compliance in other
respects with this Agreement; provided, however, if an audit correctly discloses
that the royalties payable by SYNBIOTICS for any audited period are more than
[*] of the royalties actually payable for such period, then SYNBIOTICS shall pay
the fees and expenses charged by the accountant. Such accountant will not
disclose to [*] any information other than the accuracy of SYNBIOTICS reports
and calculations.

         6.4.     [*] and SYNBIOTICS agree that copies of all records pertaining
to Know-How for production of The Products including all manufacturing SOP’s,
Bills of Material, sources of product components, label records, and
directions-for-use will be kept for safe keeping with [*]. These copies of all
records shall remain the property of [*] until such time as this contract is
terminated as provided for in Section 11.2 herein, at which time, [*] will
convey all such records to SYNBIOTICS.

7.   REPRESENTATIONS / INDEMNIFICATION / LIMITATION OF LIABILITY

         7.1.      SYNBIOTICS represents and warrants to [*] that it has full
right and authority to perform its obligations under this Agreement, and that it
has no relationship with any other entity that would preclude it from carrying
out its obligations under this Agreement.

         7.2.      The Parties each agree to hold the other Party, their
trustees, directors, officers, employees, agents and Affiliates harmless from
any and all claims and expenses, including legal expenses and reasonable
attorney fees arising from possible infringement upon the intellectual property
or proprietary rights of any other Party resulting from the other Party’s
performance of its obligations under this Agreement.

3



--------------------------------------------------------------------------------

         7.3.     [*] shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold SYNBIOTICS, their trustees, directors,
officers, employees, agents and Affiliates, harmless against all claims and
expenses, including legal expenses and reasonable attorney fees, arising out of
the death of or injury to any person or persons or out of any damage to property
or the environment, and against any other claim, proceeding, demand, expense and
liability of any kind whatsoever resulting from the production, manufacture,
sale, use, lease, consumption or advertisement of The Products or arising from
any obligation of [*] hereunder.

         7.4.     [*] warrants to SYNBIOTICS that, for a period of 12 Months
after delivery of each respective unit of The Products to SYNBIOTICS that The
Products shall be free from defects in Materials and workmanship (other than
Materials provided by SYNBIOTICS) and shall be in compliance with all USDA
licenses and with the requirements of Exhibit A hereto. Except as otherwise
expressly set forth in this Agreement, [*] makes no representations and extends
no warranties of any kind, either express or implied, including but not limited
to warranties of merchantability, fitness for a particular purpose, and validity
of patent rights claims, issued or pending.

8.    CONFIDENTIALITY

         8.1.     Each Party agrees, both during the term of this Agreement and
for a period of five (5) years thereafter, to hold all information given to it
by the other Party that is identified as confidential (the “Confidential
Information”), in confidence, and not to make the Confidential Information
available in any form to any third Party or to use the Confidential Information
for any purpose other than the purposes described in this Agreement. Each Party
agrees to take all reasonable steps to ensure that Confidential Information is
not disclosed or distributed by its employees or agents in violation of this
Agreement, including limiting disclosure to employees or other persons who have
a need to know and who have signed appropriate Confidentiality Agreements. This
restriction on disclosure shall not apply to the extent that any Confidential
Information (a) is or becomes a part of the public domain through no act or
omission of the receiving Party; (b) was in the receiving Party’s lawful
possession prior to the disclosure and had not been obtained by the receiving
Party from the disclosing Party as evidenced by written records; (c) is lawfully
disclosed to the receiving Party by a third Party without restriction on
disclosure; (d) is independently developed by the receiving Party by personnel
not having access to the Confidential Information as evidenced by written
records; or (e) is required by a court order, law or government regulation to be
disclosed, provided the receiving Party gives prompt written notice to the
disclosing Party of such requirement and reasonably cooperates with the
disclosing Party in protecting the confidentiality of such information.

9.   ASSIGNMENT

         9.1.     This Agreement is not assignable and the licenses hereunder
are not sublicensable without the prior written consent of the other Party,
which consent may for any reason be withheld; provided, however, such consent
shall not be required in the case of a sale or other transfer to a third Party
of all or substantially all the assets relating to the subject matter of this
Agreement.

10.    DISPUTE RESOLUTION

         10.1.      If one of the Parties hereto declares that a dispute between
the Parties has arisen related to or arising out of this Agreement, such dispute
shall, in the first instance, be the subject of a meeting between the Parties to
negotiate a resolution of such dispute. The meeting shall be attended by
individuals from each Party who have decision making authority with respect to
the matter in question. Should the negotiations not lead to a settlement of the
dispute within fifteen (15) days of the date of the meeting, the Parties shall
refer the dispute to a mutually agreeable mediation service to resolve the
dispute. If the mediation does not lead to a settlement of the dispute within
twenty-one (21) days of the date of that meeting, then the Parties shall submit
the issue to arbitration before a panel of arbitrators under the rules of the
American Arbitration Association, or rules mutually agreeable to the Parties.
The panel of arbitrators shall consist of three Parties: one selected by each
Party as well as a disinterested third Party that the two arbitrators shall
name, such third arbitrator having experience in the business of animal health
products. The arbitrators shall be given full power to decide the location of
the hearing and to hear and finally determine and dispose of all disputes
between the Parties that may arise from or that are related to this Agreement
and will make their ruling in writing no later than thirty (30) days after the
hearing. The decision and/or award rendered by the arbitrators shall be final
and binding. No Party has the right to appeal the ruling, to any court or
otherwise. Each Party shall pay its own attorney fees and all fees and expenses
payable with respect to the mediation

4



--------------------------------------------------------------------------------

and arbitration proceeding, including reasonable attorney fees and expert
witness fees. Arbitration association fees shall be shared by both Parties.

11.    TERM AND TERMINATION

         11.1.      This Agreement shall be effective as of the Effective Date
and for a period of five (5) years from the Effective Date, unless this
Agreement is earlier terminated as provided in Paragraph 11.2 or 11.3, and shall
automatically renew for an additional two (2) year period unless either Party
provides written notification to the other Party of its intention not to renew
at least one-hundred and eighty (180) days prior to the expiration of the
initial five (5) year period.

         11.2.      SYNBIOTICS shall have the right to terminate this Agreement
if:

                       11.2.1.     [*] shall default in the performance of any
of the Material obligations herein contained and such default has not been cured
within forty-five (45) days after receiving written notice thereof from
SYNBIOTICS; or


                       11.2.2.     [*] shall cease to carry out its business,
shall be adjudged bankrupt or insolvent, shall apply for or consent to the
appointment of a trustee, receiver or liquidator of its assets or shall
voluntarily seek relief under any law for the aid of debtors.

         11.3.      [*] may terminate this Agreement upon twelve (12) Months’
prior written notice to SYNBIOTICS.

         11.4.      Upon termination of this Agreement, neither Party shall be
released from any obligation that matured prior to the Effective Date of such
termination. Upon termination, [*] shall immediately return to SYNBIOTICS all
Materials and equipment owned or supplied by SYNBIOTICS.

         11.5.      Articles 5.3, 7.2, 7.3, 8, 9 and 10 shall survive the
termination or expiration of this Agreement. Upon the termination or expiration
of this Agreement, the receiving Party of Confidential Information shall return
all such Confidential Information and any copies, extracts, reflections,
analysis and derivatives thereof to the disclosing Party, except one copy of
such Confidential Information may be retained in the legal files of the
receiving Party for compliance purposes.

12.    TRANSFER RIGHTS AND OBLIGATIONS

         12.1.      If SYNBIOTICS elects to move manufacturing of The Products
to its own facility per paragraph 11.2.2, [*] will have a surviving obligation
to provide reasonable efforts in affecting the transfer of Know-How, including
providing up to five (5) man days of direct assistance to SYNBIOTICS to
facilitate the transfer of manufacturing activities and the supporting Know-How.
At its option, SYNBIOTICS may purchase additional consulting time beyond the
five days at the rate of [*] per day.

         12.2.      All raw Materials provided by SYNBIOTICS involved with the
manufacture of the transferred product(s) are to be returned to SYNBIOTICS at
that time.

13.   NOTICES

         13.1.      Any notice or communication pursuant to this Agreement shall
be sufficiently made or given if sent by certified, first-class mail, postage
prepaid, addressed to the address below or as either Party shall designate by
written notice to the other Party.

      In the case of SYNBIOTICS:


  Synbiotics Corporation   11011 Via Frontera,   San Diego, CA 92127  
Attention: President

5



--------------------------------------------------------------------------------

  In the case of [*]:


  [*]

14.    AMENDMENT, MODIFICATION

         14.1.      This Agreement may not be amended or modified except by the
execution of a written instrument signed by the Parties hereto.

15.   GOVERNMENT APPROVALS AND RELATED DOCUMENTS

         15.1.      [*] shall be responsible for obtaining at its own expense
all government approvals required for sale of The Products. [*] shall be solely
responsible for conducting any clinical trials needed for such approvals. In the
event that government agency user fees are imposed during this Agreement, or
fees are required to obtain data from external sources, such fees will be the
obligation of SYNBIOTICS.

         15.2.      SYNBIOTICS shall, at its own expense, provide [*] any
information in SYNBIOTICS’ possession that would be useful to [*] in government
filings to initiate and complete government approval of The Products and labels
for The Products.

16.   MISCELLANEOUS

         16.1.      This Agreement shall be construed and interpreted in
accordance with the laws of the State of California, but the scope and validity
of any patent or patent application will be governed by the applicable laws of
the country of the patent or patent application.

         16.2.      The Parties acknowledge that this Agreement sets forth the
entire understanding and Agreement of the Parties hereto as to the subject
matter hereof and supersedes all previous and contemporaneous understandings
between the Parties, written or oral, regarding such subject matter.

         16.3.      The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

         16.4.      Nothing contained in this Agreement shall be construed as
conferring any right to use in advertising, publicity or other promotional
activities any name, trade name, trademark, logo, or other designation
(including any contraction, abbreviation, or simulation of any of the
foregoing). Without the express written approval of the other Party, neither
Party shall use any designation of the other Party in any promotional activity
associated with this Agreement or the The Products without the express written
consent of the other Party. Neither Party shall issue any press release or make
any public statement in regard to this Agreement without the prior written
approval of the other Party, except to the extent required by law.

         16.5.      If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable, the remaining provisions shall not in
any way be affected or impaired thereby. In the event any provision is held
illegal or unenforceable, the Parties shall use reasonable efforts to substitute
a valid, legal and enforceable provision which, insofar as is practical,
implements purposes of the provision held invalid, illegal and unenforceable.

         16.6.      Failure at any time to require performance of any of the
provisions herein shall not waive or diminish a Party’s right thereafter to
demand compliance therewith or with any other provision. Waiver of any default
shall not waive any other default. A Party shall not be deemed to have waived
any rights hereunder unless such waiver is in writing and signed by a duly
authorized officer of the Party making such waiver.

         16.7.      Neither Party shall be held responsible for the failure or
delay in performance herein when such failure or delay is due to any act of God
or of the public enemy, war, fire, flood, epidemic, strikes and labor
interruption, accident, unusually severe weather or other causes similar to the
foregoing beyond their reasonable control. Any Party whose performance is
affected by such force majeure shall promptly give notice to the other Party of
such force majeure upon which such Party intends to rely to excuse its
performance. And the time for

6



--------------------------------------------------------------------------------

performance shall be extended day-for-day for the duration of the force majeure.
If the force majeure delays performance for more than ninety (90) days, then the
other Party may terminate this Agreement immediately upon written notice.

         16.8.      The relationship between [*] and SYNBIOTICS under this
Agreement shall be that of independent contractors engaged in the operation of
their own respective businesses. Nothing in this Agreement is intended or is to
be construed to constitute SYNBIOTICS and [*] as partners, employer/employee, or
principal/agent, or the employees or agents of any Party hereto as employees or
agents of the other Party. Neither Party has the express or implied right or
authority to assume or create any obligations for or on behalf of the other
Party, to bind the other Party to any contract or undertaking with any third
Party or to make any warranties or representations for or on behalf of the other
Party and each agrees not to purport to do so.


IN WITNESS WHEREOF, the Parties have executed this Agreement by their respective
and duly authorized officers.

  SYNBIOTICS CORPORATION   [*]     By: /s/ PAUL R. HAYS   By: /s/ [*]  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Name:    Paul R. Hays   Name:    [*]        

--------------------------------------------------------------------------------

Title:    President & Chief Operating Officer   Title:    President        

--------------------------------------------------------------------------------

Date:    6/16/03   Date:    6/16/03  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



7



--------------------------------------------------------------------------------

EXHIBIT A

The Products

List of The Products and the performance criteria for final product:

1.         CANINE HEARTWORM ANTIGEN TEST, in-clinic, assembled and pouched
single-Test, using the lateral-flow immunochromatographic format, all configured
as near as may be to the ICT format utilized in the Witness® Tests manufactured
for SYNBIOTICS by Agen in the first quarter of 2003, and with the same form
factor and look, feel and appearance as the Agen-manufactured products.

Sensitivity and Specificity established based on using samples from necropsy
confirmed heartworm infections or dogs experimentally infected with heartworm.
            [*]

Fully functional canine heartworm antigen Test device pouched and packaged with
desiccant. Pouch to be video inkjet printed with canine heartworm description,
lot number and expiration date, and SYNBIOTICS marks as identified by SYNBIOTICS
from time to time.

2.         FELINE LEUKEMIA ANTIGEN TEST, in-clinic, assembled and pouched
single-Test, using the lateral-flow immunochromatographic format, all configured
as near as may be to the ICT format utilized in the Witness® Tests manufactured
for SYNBIOTICS by Agen in the first quarter of 2003, and with the same form
factor and look, feel and appearance as the Agen-manufactured products.

Previous work was performed by Agen and Rhone Merieux, Inc. on samples
characterized by either IFA or ELISA.
            [*]

Fully functional feline leukemia virus antigen Test device pouched and packaged
with desiccant. Pouch to be video inkjet printed with FeLV description, lot
number and expiration date, and SYNBIOTICS marks as identified by SYNBIOTICS
from time to time.

3.         CANINE PARVOVIRUS ANTIGEN TEST, in-clinic, assembled and pouched
single-Test, using the lateral-flow immunochromatographic format, all configured
as near as may be to the ICT format utilized in the Witness® Tests manufactured
for SYNBIOTICS by Agen in the first quarter of 2003, and with the same form
factor and look, feel and appearance as the Agen-manufactured products.

Hemagglutination titers of known positive fecal samples used to calculate
product performance.
            [*]

Fully functional canine parvovirus antigen Test device pouched and packaged with
desiccant. Pouch to be video inkjet printed with the parvo description, lot
number and expiration date, and SYNBIOTICS marks as identified by SYNBIOTICS
from time to time.

4.         EHRLICHIA CANIS (not currently licensed)
             To constitute a Product only when the Parties mutually agree on
sensitivity and specificity requirements.
Fully functional Ehrlichia canis antibody Test device pouched and packaged with
desiccant. Pouch to be video inkjet printed with the Ehrlichia description, lot
number and expiration date, and SYNBIOTICS marks as identified by SYNBIOTICS
from time to time.

Performance criteria in Section 7 must be met for the canine heartworm, feline
leukemia and Ehrlichia canis Tests using whole blood, plasma and serum. The
performance criterion for canine parvovirus is met by testing canine fecal
samples.

8



--------------------------------------------------------------------------------

EXHIBIT B

SYNBIOTICS Biologicals and Packaging Components Supplied to [*]

Biologicals:

1.     Canine Heartworm Antigen

      Canine Heartworm Antisera (Polyclonal) – USDA product code E019.00
Canine Heartworm Monoclonal Antibody – USDA product code E118.00


2.     Feline Leukemia Virus Antigen

      Feline Leukemia Virus Antisera (Polyclonal) – USDA Code E028.01
Feline Leukemia Virus Monoclonal Antibody – USDA Code E028.00


3.     Canine Parvovirus Antigen

      Anti-Parvo Virus Antiserum (Polyclonal) – USDA registered product code
E024.01
Anti-Parvo Virus Monoclonal Antibody – USDA registered product code E024.01


4.     Ehrlichia Canis Antigen Extract

      For further manufacture license will proceed in conjunction with [*]’s
product licensure.


Components:

1.      Cassette housing
2.      Cassette pouch
3.      Pouch desiccant

9